Cockrill, C. J. In charging the offense of being interested in the sale of liquors to a minor, it is not necessary to allege by whom the sale was made, but it is sufficient to follow the language of the statute. 1. Liquok: Indict-m o n t against party interested in sale. That is the general rule as to statutory misdemeanors, and offenses against the liquor law are not exempt from its operation. Those who embark in the traffic take upon themselves the hazards that accompany it. State v. Waller, 38 Ark., 656; Robinson v. Warren, ib., 641. 2. Indorsing verdict on indictment. Second — When the jury retired to considerof theirverdict, the court handed an indictnient charging a similar offense to the foreman ; a verdict of guilty was indorsed upon it, and the clerk entered up the judgment upon the indictment upon which the verdict was rendered. The mistake was discovered and the judgment entered upon the indictment upon which the trial was had. The appellant claims a reversal of the judgment on this ground, but fails to point out how he was or could have been prejudiced by the action complained of. He was regularly tried and legally found guilty under the indictment upon which the judgment is entered, and the fact that the jury indorsed the verdict upon another indictment, or upon none -at all, is of no concern. Affirm.